Citation Nr: 0000793	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  98-03 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
patent ductus arteriosus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from March 1941 to October 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Boise, Idaho.


FINDING OF FACT

The competent and probative evidence of record does not show 
that the veteran currently has disabling symptoms associated 
with service-connected patent ductus arteriosus, if such is 
still present.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected patent ductus arteriosus have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.20, 
4.31, 4.104, Diagnostic Code 7000 (1997 and 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Effective January 12, 1998, the rating criteria for 
evaluating cardiovascular disorders changed.  See 65 Fed. 
Reg. 207, 224 (December 11, 1997).  When a law or regulations 
change during the pendency of a veteran's appeal, the version 
most favorable to the veteran applies, absent congressional 
(or Secretarial, as appropriate) intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the previous criteria, a 10 percent rating is warranted 
when, following active rheumatic heart disease, there is an 
identifiable valvular lesion, slight, if any dyspnea, and the 
heart is not enlarged.  A 30 percent evaluation is warranted 
from the termination of an established service episode of 
rheumatic of rheumatic fever, or its subsequent recurrence, 
with cardiac manifestations, during the episode or 
recurrence, for 3 years, or diastolic murmur with 
characteristic EKG manifestations or definitely enlarged 
heart.  A 60 percent rating may be assigned when the heart is 
definitely enlarged, with severe dyspnea on exertion, 
elevation of the systolic blood pressure, or such arrhythmias 
as paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia, with more than light manual labor precluded.  
A 100 percent evaluation for inactive rheumatic heart disease 
requires clinical and roentgenogram confirmation of definite 
enlargement of the heart, dyspnea on slight exertion, rales, 
pretibial pitting at the end of the day, or other definite 
signs of beginning congestive failure; and preclusion of more 
than sedentary labor.  38 C.F.R. § 4.104, Diagnostic Code 
7000 (1997).

The regulatory revisions incorporate objective measurements 
of the level of physical activity, expressed numerically in 
metabolic equivalents (METs) at which cardiac symptoms 
develop.  METs are measured by means of a treadmill test.  
However, it is recognized that a treadmill test may not be 
feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable.  See 38 C.F.R. § 4.104, Note 2 (1999).

Under the revised criteria for Diagnostic Code 7000, a 10 
percent rating is warranted where a workload of greater than 
seven METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication required.  A 30 percent rating is warranted where 
there is a workload of greater than five METs but not greater 
than seven METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electro-cardiogram, echocardiogram, or X-ray.  
A 60 percent rating is warranted where there has been more 
than one episode of congestive heart failure in the past 
year; where a workload of greater than three METs but not 
greater than five METs results in dyspnea, fatigue, angina, 
dizziness or syncope; or where there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent rating is warranted for chronic congestive heart 
failure; where a workload of three METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104 (1999).

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Factual Background

The report of the veteran's physical examination at induction 
includes note of a reduplicated first sound at the mitral 
area.  A consultation request form dated in September 1945 
indicates that the veteran's cardiovascular history was 
negative, without complaints.  Physical evaluation revealed 
no enlargement, no friction rubs, and no apical or aortic 
murmurs.  There was a short loud systolic blow over the 
pulmonic area with a  suggestive thrill after exercise and a 
clicking of the first and second sounds accentuated at the 
pulmonic.  The veteran's blood pressure was 130/84.  There 
was no undue cyanosis or dyspnea after exercise testing.  The 
consultation report indicates that a patent ductus arteriosus 
or pulmonary valve difficulty (stenosis) should be ruled out.  
The final diagnosis was mild, patent ductus arteriosus, 
stated to have existed prior to service and have been 
aggravated thereby.  An electrocardiogram showed a regular 
sinus rhythm, and X-rays showed a prominence at the pulmonary 
conus.  On the service discharge physical examination the 
veteran's blood pressure was 124/68.  The veteran was 
discharged by reason of disability, stated as follows:

Congenital anomaly of heart, patent 
ductus arteriosus.  Incapacitates 
permanently for military service because 
of the progressive nature of the disease 
which precludes physical exertion 
required in military activity.

In a rating decision dated in October 1945, the RO 
established service connection for patent ductus arteriosus, 
with dyspnea on exertion and weakness, rated as Class III 
myocarditis under Diagnostic Code 1036, and assigned a 
60 percent disability evaluation, effective October 3, 1945.  

When the veteran was given a VA cardiovascular examination in 
February 1947, the clinical diagnoses were congenital anomaly 
of the heart, possibly patent ductus arteriosus with no 
manifestations, capacity for work Class I; and cardiac 
hypertrophy not found this examination.  An electrocardiogram 
in February 1947 was normal.  A chest x-ray taken at that 
time was interpreted as showing cardiac findings in keeping 
with a patent ductus arteriosus, with a minor hypertrophy of 
the left ventricle, a slight bulging in the region of the 
pulmonary conus, and a moderate hypoplasia of the thoracic 
aorta.  

In a rating decision dated in March 1947, the veteran's heart 
disability was assigned a 30 percent evaluation, as analogous 
to rheumatic heart disease, effective May 18, 1947.

A report of private evaluation in March 1950 includes note 
that the veteran had had no symptoms since discharge except 
for mild fatigability and occasional transient dizzy spells.  
Examination revealed no heart enlarged.  A rough, 
reduplicated first pulmonic sound was heard at the left 
sternal border in the first and second interspaces, 
aggravated with exercise and disappearing on deep 
inspiration.  There was no sign of congestive failure and an 
electrocardiogram was normal.  The conclusion was no heart 
disease.  A VA examination conducted in March 1950 failed to 
reveal patent ductus arteriosus or other heart disease.  
Thereafter the RO decreased the assigned evaluation to zero 
percent, effective June 6, 1950.

In July 1978 and March 1979, the veteran requested an 
increased evaluation for his service-connected patent ductus 
arteriosus.  A summary medical listing reflects that the 
veteran had high blood pressure in November 1972, and that 
chest x-rays were negative in May 1978.  In a decision dated 
in May 1979, the RO denied an increase.

In August 1996, the RO received the veteran's claim for an 
increase, along with extensive medical records dated from 
1988 to 1995, which, in part, reflect medical following for 
glucose and blood pressure levels, and for status post 
cerebrovascular accidents.  

Private medical records in the claims file show the veteran's 
history of a cerebrovascular accident in or around 1989 
resulting in a loss of the lateral visual field in the left 
eye, without other sequela.  In April 1992, the veteran had 
an acute cerebrovascular accident with dysarthria, resulting 
in slurred speech.  The results of chest films taken in 
October 1993 revealed no heart enlargement.  

Private medical records dated in January 1994 reflect 
hospital admission for unstable angina pectoris; other 
diagnoses included coronary artery disease, and status post 
cerebrovascular accidents.  The veteran underwent cardiac 
catheterization and aortocoronary bypass surgery.  Final 
diagnoses were arteriosclerotic heart disease, status post 
angina symptomatology; status post single vessel 
aortocoronary bypass graft surgery; and adult-onset diabetes 
mellitus, fairly well controlled; prior history of 
cerebrovascular accident; respiratory insufficiency 
postoperative, improving off oxygen; and postoperative 
supraventricular ventricular arrhythmias, stable.  Hospital 
reports include note that the veteran had been discharged 
from the military on disability and that in the past it was 
thought he had a ventricular septal defect.  He denied any 
significant dyspnea.  An echocardiogram was noted to have 
shown right heart enlargement with mild concentric left 
ventricular hypertrophy, with electrocardiograms showing 
significant anteroseptal wall ischemia.  Clinical impressions 
did not include patent ductus arteriosus.

Private medical records further reflect that the veteran was 
admitted for hospitalization in May 1994; the final diagnoses 
were left cerebral hemispheric infarction; prior subcortical 
left cerebral hemispheric infarction; diabetes mellitus; and, 
coronary artery disease.

A report of private evaluation dated in November 1994 notes 
that the veteran had known coronary disease for which he had 
undergone bypass surgery.  The physician noted that the 
veteran had "no chest discomfort to speak of since the 
surgery.  If he 'exerts himself real heard,' he will get 
chest pain but according to his wife, he just doesn't do much 
at all for the most part."  The veteran denied shortness of 
breath, lightheadedness or syncope.  The veteran's left 
atrium was stated to be mildly enlarged.  Evaluation was 
stated to reveal the veteran to be stable from a cardiac 
standpoint; further testing was recommended to determine if 
the veteran might have developed atrial fibrillation with 
some other type of supraventricular tachyrhythmia.  The 
physician's impression was that the veteran was essentially 
asymptomatic from coronary disease; that he had a history of 
controlled hypertension; and that he was being followed 
status post cerebrovascular accidents.  A March 1995 note 
indicates that the veteran was stable status post bypass 
surgery in January 1994 and that his hypertension was 
controlled.  A private doctor's letter dated in July 1995 
includes note that an MRI in May 1995 showed a new infarct in 
the left cerebellar hemisphere.  An August 1995 record 
indicates that the veteran was status post single-vessel 
bypass surgery, with present chronic stable angina and chest 
discomfort with exertion only, as well as balance complaints 
status post cerebrovascular accidents.

In November 1997, the veteran presented for a VA examination.  
The VA examiner provided the following definition:

Patent ductus arteriosus is a type of 
heart defect that is present at birth.  
The ductus arteriosus is a channel 
between the pulmonary artery and the 
aorta (two large vessels emerging from 
the heart though which in the fetus, the 
blood pumped by the right side of the 
heart is able to bypass the lungs.  The 
duct usually closes at or shortly after 
birth so blood will go into the lungs.  
However, in some babies born prematurely, 
or with breathing difficulties this 
closure fails to happen.  Some of the 
blood pumped by the left side of the 
heart and intended for the body is 
misdirected via the duct to the lungs.  
As a result, the heart must work harder 
to pump efficient blood to the body....)

The VA examiner set out the following signs and symptoms 
associated with patent ductus arteriosus:

Usually the defect is not severe enough 
to cause symptoms.  Occasionally, 
however, when a large amount of blood is 
misdirected, strain is placed on the 
heart, and as a result the baby fails to 
gain weight, becomes short of breath on 
exertion and has frequent chest 
infections.  Eventually heart failure 
(reduced pumping efficiency may develop) 
are a common complication of patent 
ductus arteriosus.

At the time of examination in November 1997, the veteran gave 
a history of heart surgery in 1994, at which time he 
underwent a single vessel coronary artery bypass graft.  The 
veteran and his spouse indicated that no other cardiac 
abnormalities were found at that time.  The veteran denied 
chest pain except with exercise or when moving around a lot, 
and stated that such was usually relieved with rest.  The 
echocardiographic impression was septal myocardial infarction 
with diastolic dysfunction and ejection fraction estimated at 
40 to 45 percent.  X-rays revealed a stable chest without 
acute air space disease.  Examination revealed a regular 
heart rate and rhythm without evidence of murmurs, gallops or 
rubs.  An echocardiogram and chest X-ray were performed, 
after which the examiner commented that "if" the veteran 
indeed had had patent ductus arteriosus, it would have been 
repaired during the 1994 heart surgery.  Heart chamber sizes 
were stated to appear normal, and changes were noted to be 
consistent with the veteran's myocardial infarction.  


Analysis

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

In this case the Board notes that examination in March 1950 
failed to reveal the service-connected patent ductus 
arteriosus anomaly.  In fact, the veteran was opined to be 
asymptomatic for cardiac disease at that time and his rating 
was reduced to zero percent.  The veteran did not claim 
entitlement to an increase, or otherwise notify VA of any 
increased or additional symptoms of cardiac disease for many 
years thereafter.  Rather, he next came forward with cardiac 
complaints in 1978/79.  By that time he had been diagnosed 
with hypertension.  Evidence submitted at that time did not 
include reference to patent ductus arteriosus and the RO 
denied any increase.  The veteran did not again claim an 
increase for nearly two decades.  In connection with his 
current claim he submitted extensive records, as indicated 
above, which include reference to coronary artery disease, 
hypertension and multiple strokes.  However, consistent with 
the veteran's apparent lack of treatment for or 
symptomatology relevant to patent ductus arteriosus for many 
years, those records, dated from approximately 1988 to 1996, 
do not show the existence of patent ductus arteriosus.  
Although the veteran has argued that his 1994 surgery was 
required due to cardiovascular problems related to blood flow 
and regurgitation caused by his patent ductus arteriosus and 
has stated that a physician informed him of such, the actual 
relevant medical records fail to support that contention.  
Nor do the other contemporary records reflect a diagnosis of 
existing patent ductus arteriosus.


In November 1997, a VA examination was conducted specifically 
to assess any existing patent ductus arteriosus.  The VA 
examiner noted the veteran's history, to include the presence 
of other disabilities such as hypertension, diabetes mellitus 
and coronary artery disease, with a history of 
cerebrovascular accidents.  The VA examiner did not indicate 
that the veteran currently has patent ductus arteriosus; in 
fact, the examiner stated that "if" the veteran indeed had 
had such, it would have been repaired at the time of his 1994 
heart surgery.  In short, the competent evidence of record 
does not document that the veteran currently has patent 
ductus arteriosus or any disability related thereto.  

The Board does not dispute that the veteran may experience 
symptoms such as dyspnea, shortness of breath or 
fatigability, which are included in the criteria of 38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (1997 and 1999), used by the RO 
to previously rate his service-connected patent ductus 
arteriosus.  However, the medical evidence does not show that 
he currently has any pathology indicative of or symptoms 
attributable to patent ductus arteriosus.  Nor is there any 
competent evidence that the veteran's hypertension, 
arteriosclerosis or any other cardiovascular system disorder 
is a part of or related to the previously diagnosed patent 
ductus arteriosus.  Generally, when rating a service-
connected disability, the use of manifestations not resulting 
from the service-connected disease or injury is to be 
avoided.  38 C.F.R. § 4.14 (1999).  The Board may not award 
the veteran a compensable disability rating based on 
symptomatology attributable to a nonservice-connected 
disability.  

In conclusion, as none of the criteria listed under 
38 C.F.R. § 4.104, Diagnostic Code 7000 (1997 and 1999), have 
been currently shown and attributed to an existing patent 
ductus arteriosus, the assignment of a compensable evaluation 
under that code is not warranted.  See 38 C.F.R. § 4.31.  Nor 
does the competent evidence of record indicate other 
disabling manifestations of patent ductus arteriosus to 
warrant consideration of and an award of a compensable rating 
under other portions of the Schedule.  See 38 C.F.R. Part 4 
(1999).  Accordingly, the veteran's claim is denied.


ORDER

A compensable evaluation for service-connected patent ductus 
arteriosus is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

